Filed 8/2/22 P. v. Hill CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION TWO



 THE PEOPLE,
             Plaintiff and Respondent,                                  A163477
 v.
                                                                        (Alameda County Super. Ct.
 DEANDRE MAURICE HILL,
                                                                         No. 158165)
             Defendant and Appellant.




         In 2008, a jury convicted defendant Deandre Hill of first degree murder
and found true the special allegation that the murder was committed during
a robbery. (Pen. Code, §§ 187, subd. (a), 190.2, subd. (a)(17)(A).)1 Hill was
sentenced to life without parole plus 10 years for personal use of a firearm
(§ 12022.53, subd. (b)). We subsequently affirmed the conviction. (People v.
Hill (Jan. 25, 2011, A124123 & A124244) [nonpub. opn.].)
         In 2019, Hill filed a petition for resentencing under section 1170.95.
The trial court denied the petition based on its finding that Hill was a major
participant in the robbery who acted in reckless disregard for human life.
Hill now appeals the denial of the resentencing petition, arguing that the
trial court erred by failing, on its own motion, to consider whether Hill’s

         1   Further undesignated code references are to the Penal Code.


                                                               1
youth was a factor in determining whether he acted with reckless
indifference to human life during the robbery.2 We affirm.
                               BACKGROUND
   A. The Murder Conviction
      In January 2008, Abel Martinez Mejia was shot and killed while
waiting in line at a food truck parked on an intersection in Oakland. The
cashier in the truck testified at trial that when she asked Mejia for the
money for his food, a black man with his hair in little braids stepped between
Mejia and the truck, grabbed Mejia, pushed him, and took out a gun. She
testified that there was another black man standing by the front of the truck
who also took out a gun. When she dropped to the floor of the truck, she
heard shots close by.
      The cook in the truck testified that he saw the two men driving in their
own cars, parking, and then approaching the truck. He heard one of the men
say something to Mejia like, “Give me everything you have. Everything you
have.” The man grabbed Mejia by his shirt, and Mejia stepped backward
with his hands up. The cook heard shots, but could not tell who the shooter
was. He saw both cars speed off, one behind the other.
      Hill and his brother Darryl were driving their respective cars on the
day of the shooting. Hill’s girlfriend Nikole Meadows was in his car, and
Darryl’s girlfriend Salah Davis was in his brother’s car. Davis testified that
Hill and his brother got out of their cars and walked together to the truck,
Hill grabbed money from Mejia’s hand, and then his brother shot Mejia a few
seconds later. After the shots were fired, the brothers ran back to the cars.



      2 Appellant’s opening brief states that Hill was 19 years old at the time
of the crime. Respondent properly identifies Hill as 18 years old: he was
born in April 1989 and the crime occurred in January 2008.


                                       2
      Meadows told police that Hill and his brother had driven past the food
truck and after one had made a U-turn, the brothers had a brief conversation
before driving back to the truck. She testified that the brothers got out of
their cars, walked together to the truck, and then ran back to the cars after
the shooting. Meadows’ mother testified that Meadows had said she saw Hill
and his brother “in a commotion” trying to rob Mejia and “ended up in the
shooting.”
      Hill testified at trial that after he and his brother had driven past the
food truck, his brother stuck his arm out of the window, pointed at the truck,
and made a U-turn. When his brother said, “to the truck,” they drove back
and parked. Hill knew his brother “had been getting in a lot of shoot-outs
around that time,” but thought his brother wanted “to do a purse snatch” or
just get something to eat. Hill’s brother had recently told him about some
purse snatchings he had done, and about two occasions he had shot at people
he had a conflict with.
      Hill first declined to get out of the car, but did so after his brother lifted
up his shirt to show a gun and told him to “come on.” Hill “didn’t really want
to say no no more” and “knew it was something serious.” Hill grabbed his
own BB gun, put it in his pocket, and walked to the truck. After his brother
gestured toward Mejia and Hill saw his brother reach for his gun, Hill took
Mejia’s money. Mejia swung his arm. Hill intended to pull out his gun to
scare Mejia; before he could, he heard shots and Mejia staggered backwards.
Hill drove off with his brother, stopped at a gas station, gave his brother the
money, then left. Hill threw the BB gun away the next day and sold his
vehicle to an automobile dismantler the next week.
      Hill’s brother testified at trial that he had parked by the truck and
walked toward it, intending to get food. Before he reached the truck, Hill



                                         3
snatched something from Mejia, pulled out a pistol, and shot Mejia. Mejia
did not swing at Hill. Hill’s brother followed Hill to the gas station, where
Hill admitted that he shot Mejia, but did not give his brother any money.
Hill’s brother had kept four guns and ammunition at his house for Hill. He
had previously witnessed Hill shoot someone at their uncle’s house, and shoot
at someone else on another occasion for “looking at him funny.” Hill always
had a gun on him. Hill had told his brother about being in “a lot” of shoot
outs.
        The jury convicted Hill of first degree murder (§ 187, subd. (a)) and
found the felony-murder special circumstance allegation true (§ 190.2, subd.
(a)(17)(A)). The jury found that Hill was armed during the robbery and
personally used a firearm. (§§ 12022, subd. (a)(1), 12022.53, subd. (b).) Hill
was sentenced to life in prison without parole, plus a consecutive 10-year
term for the firearm use enhancement (§ 12022.53, subd. (b)), and a one-year
term for the arming enhancement (§ 12022, subd. (a)(1)). We stayed the one-
year term imposed pursuant to section 12022, subdivision (a)(1), and affirmed
the conviction. (People v. Hill, supra, A124123 & A124244.)
   B. Section 1170.95
        “Effective January 1, 2019, the Legislature passed Senate Bill 1437 ‘to
amend the felony murder rule and the natural and probable consequences
doctrine, as it relates to murder, to ensure that murder liability is not
imposed on a person who is not the actual killer, did not act with intent to
kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ (Stats. 2018, ch,1015, § 1, subd. (f).)”
(People v. Lewis (2021) 11 Cal.5th 952, 959); People v. Price (2021) 71
Cal.App.5th 1128, 1140, review granted Feb. 9, 2022, S272572.) It also
enacted section 1170.95, which establishes a procedure by which a defendant



                                         4
previously convicted of felony murder or murder under the natural and
probable consequences doctrine can petition to have the conviction vacated
and be resentenced. (§ 1170.95, subd. (a).)
      After a petition for resentencing is filed, the trial court must determine
whether the defendant has made a prima facie showing of entitlement to
relief under section 1170.95. (§ 1170.95, subd. (c); People v. Lewis, supra,
11 Cal.5th at p. 960.) If the court determines that a prima facie showing has
been made, it “shall issue an order to show cause” and “hold a hearing to
determine whether to vacate the murder, attempted murder, or
manslaughter conviction and to recall the sentence and resentence the
petitioner on any remaining counts in the same manner as if the petitioner
had not previously been sentenced, provided that the new sentence, if any, is
not greater than the initial sentence.” (§ 1170.95, subds. (c)–(d)(1).) At the
evidentiary hearing, the prosecution bears the burden to prove, beyond a
reasonable doubt, that the petitioner is ineligible for resentencing. (Id.,
subd. (d)(3).)
   C. Hill’s Petition for Resentencing
      In 2019, Hill filed a petition for resentencing under section 1170.95,
alleging he had been convicted of first degree murder based on a felony-
murder theory and the natural and probable consequences doctrine. The
trial court appointed counsel for Hill. It found a prima facie showing had
been made and issued an order to show cause.
      At the hearing on the petition in August 2021, the parties agreed that
the issue to be decided was whether the record of conviction established
beyond a reasonable doubt that “Hill was a major participant [in the robbery]
who acted with reckless indifference to human life” in accordance with the
principles established by the California Supreme Court in People v. Banks



                                        5
(2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522
(Clark). The prosecution argued that Hill was ineligible for resentencing
because he was immediately present at the scene of the robbery and armed
with a firearm. Defense counsel argued that there was no evidence Hill knew
his brother would be committing the robbery, and that, although Hill was in
possession of a weapon, he was not “engaged in any conduct to suggest that
he was also being reckless in the same way in which his brother, Darryl Hill,
eventually acted when he shot the victim.” Neither party raised Hill’s age as
a factor for the trial court to consider.
      At the conclusion of argument, the trial court denied the petition. It
found, beyond a reasonable doubt, that Hill was a major participant in the
felony resulting in Mejia’s murder and acted with reckless indifference to
human life at the time of the crime. As for his role as a major participant,
the trial court explained that the facts showed Hill “knew that what was
going on was a robbery” when he and his brother pulled up in their respective
cars and went to the food truck armed with firearms. Hill was present at the
scene, and had an opportunity to prevent or interfere with the shooting, but
did not do so. As for his actions with reckless indifference to human life, the
trial court cited evidence that once his brother produced a gun, Hill produced
his own gun and took the money from Mejia just moments before Mejia was
shot and killed. No effort was made to assist Mejia, and Hill fled with his
brother in an effort to avoid responsibility for the murder. Hill was also
aware of his brother’s “propensity to not only display weapons but to use
them.” The trial court thus denied relief under section 1170.95. This appeal
followed.




                                            6
                                  DISCUSSION
      An order denying a section 1170.95 petition following a hearing is
reviewed for substantial evidence. (People v. Williams (2020) 57 Cal.App.5th
652, 663.) “The scope of our review for substantial evidence is well settled.
The test is not whether the People met their burden of proving beyond a
reasonable doubt that [the defendant] was ineligible for resentencing, but
rather ‘whether any rational trier of fact could have’ made the same
determination, namely, that ‘[t]he record . . . disclose[s] . . . evidence that is
reasonable, credible, and of solid value[.]” (Ibid.) Because Hill was not the
“actual killer,” substantial evidence must support the trial court’s finding
that Hill was a “major participant” in the robbery who acted with “reckless
indifference to human life.” (In re Moore (2021) 68 Cal.App.5th 434, 445
(Moore).)
      “In Banks and Clark, our high court derived . . . a series of factors
helpful in determining whether the ‘major participation’ and ‘reckless
indifference’ components of the special circumstances statute, section 190.2,
subdivision (d), have been met[.]” (People v. Price, supra, 71 Cal.App.5th at
p. 1140.) Among the factors which Banks found “may play a role in
determining whether a defendant’s culpability is sufficient [under section
190.2, subd. (d)] . . . are these: What role did the defendant have in planning
the criminal enterprise that led to one or more deaths? What role did the
defendant have in supplying or using lethal weapons? What awareness did
the defendant have of particular dangers posed by the nature of the crime,
weapons used, or past experience or conduct of the other participants? Was
the defendant present at the scene of the killing, in a position to facilitate or
prevent the actual murder, and did his or her own actions or inaction play a




                                         7
particular role in the death? What did the defendant do after lethal force was
used?” (Banks, supra, 61 Cal.4th at p. 803, fn. omitted.)
      The Banks factors are “highly relevant” to determining whether a
defendant also acted with reckless indifference for human life (In re Loza
(2017) 10 Cal.App.5th 38, 52), as are the factors enumerated in Clark:
(1) knowledge of weapons, and use and number of weapons; (2) physical
presence at the crime and opportunities to restrain the crime and/or aid the
victim; (3) duration of the felony; (4) knowledge of a cohort’s likelihood of
killing; and (5) efforts to minimize the risks of the violence during the felony
(Clark, supra, 63 Cal.4th at pp. 618–623.) Courts must analyze the totality of
circumstances to determine whether a defendant acted with reckless
indifference to human life. (In re Scoggins (2020) 9 Cal.5th 667, 676.)
“ ‘ “[N]o one of these considerations is necessary, nor is any one of them
necessarily sufficient.” ’ ” (Id. at p. 677.)
      Hill does not challenge the trial court’s application of the Banks and
Clark factors to support its finding that he was a major participant in the
robbery. The sole issue he raises on appeal is whether his “resentencing
hearing was fundamentally unfair because counsel never raised and the trial
court never considered the issue of [his] youth and how it affected the
question of reckless indifference.” Hill cites Moore, People v. Harris (2021)
60 Cal.App.5th 939, People v. Ramirez (2021) 71 Cal.App.5th 970, and In re
Harper (2022) 76 Cal.App.5th 450 for the proposition that a defendant’s
youth is a factor which must be considered in determining whether the
defendant acted with reckless indifference under Banks and Clark. Without
reaching the merits, we conclude that Hill’s failure to raise any youth-related
arguments in his section 1170.95 petition or at the hearing forfeits the issue
on appeal.



                                          8
      “ ‘It is axiomatic that arguments not raised in the trial court are
forfeited on appeal.’ ” (Sander v. Superior Court (2018) 26 Cal.App.5th 651,
670; People v. Lowery (2020) 43 Cal.App.5th 1046, 1054.) A party must raise
the issue at such time “when the trial court could have remedied the alleged
shortcoming.” (People v. Fuiava (2012) 53 Cal.4th 622, 653.) “ ‘Fairness is at
the heart of a waiver claim. Appellate courts are loath to reverse a judgment
on grounds that the opposing party did not have an opportunity to argue and
the trial court did not have an opportunity to consider.’ ” (Wittenberg v.
Bornstein (2020) 51 Cal.App.5th 556, 567.) We see no reason why this long-
established rule should not apply at a section 1170.95 hearing.
      Hill argues by analogy to People v. Panozo (2021) 59 Cal.App.5th 825,
that he has not forfeited the issue because the record establishes that the
court was unaware of its duty to consider Hill’s youth when rendering its
decision on the section 1170.95 petition. Panozo does not support Hill’s
position. In Panozo, the defendant presented evidence regarding his prior
military service and resulting posttraumatic stress syndrome (PTSD) and
alcohol abuse at a sentencing hearing in support of his request to participate
in Veteran’s Court as a term of probation. (Panozo, at p. 829.) In
pronouncing judgment, the court discussed the aggravating and mitigating
circumstances listed in the probation report, but did not mention the
defendant’s military service. (Id. at p. 831.) The People argued that the
defendant’s failure to object when the court pronounced the sentence waived
the argument that the trial court had failed to comply with sections 1170.9
and 1170.91. (Panozo, at p. 840.) Given that the plain language of sections
1170.9 and 1170.91 “unambiguously obligate a sentencing court to consider a
defendant’s service-related . . . conditions in making discretionary sentencing
choices,” and that “by all indications the court was unaware that it was



                                       9
required to consider this mitigating factor when it denied probation and
imposed a three-year prison term,” Panozo concluded that the issue had not
been forfeited. (Panozo, at pp. 828, 836, 840.)
      A hearing on a section 1170.95 petition requires the trial court, sitting
as a trier of fact, to decide “whether the petitioner committed murder under a
still-valid theory.” (People v. Clements (2022) 75 Cal.App.5th 276, 294.)
Unlike the sentencing statutes at issue in Panozo, section 1170.95 does not
identify any specific factors which the trial court is required to consider in
determining whether a petitioner is entitled to relief. The other cases cited
by Hill all involved defendants who, unlike Hill, were minors at the time of
the offenses. (Moore, supra, 68 Cal.App.5th at pp. 439–440 [defendant was
16 years old at time of parking lot robbery that resulted in murder]; People v.
Harris, supra, 60 Cal.App.5th at pp. 945–946 [defendant was 17 years old
when he participated in arson that led to death of two children]; People v.
Ramirez, supra, 71 Cal.App.5th 970 [defendant was 15 years old at time of
carjacking]; In re Harper, supra, 76 Cal.App.5th at pp. 453–454 [defendant
was 16 years old when he participated in store robbery].) If it was Hill’s
contention that, at age 18, he lacked “ ‘ “the experience, perspective, and
judgment” ’ to adequately appreciate the risk of death posed by his criminal
activities” (Moore, at p. 454, citing J.D.B. v. North Carolina (2011) 564 U.S.
261, 272; Miller v. Alabama (2012) 567 U.S. 460, 477), it was his burden to
present this information to the judge considering his section 1170.95 petition.
Panozo is distinguishable because the defendant in that case did raise the
issue of his military service at the sentencing hearing. Hill acknowledges
that he never asked the trial court to consider whether his youth was a factor
in determining whether he acted with reckless indifference to human life.
We thus conclude that Hill forfeited the issue of whether his age should have



                                       10
been evaluated as a factor in the Banks/Clark analysis at the section 1170.95
hearing.
                              DISPOSITION
     The order denying Hill’s section 1170.95 petition is affirmed.




                                     11
                                         _________________________
                                         Mayfield, J.*


We concur:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




People v. Hill (A163477)


     * Judge of the Mendocino Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                                    12